Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show "an upper end of the pliers is arranged with a positioning member for positioning a lockup piece, upper end of the positioning member is provided with a barb portion fitting with the lockup piece, a push rod movable along a lengthwise direction of the pliers body is arranged at a bottom side of the positioning member, a handle is rotatably mounted on a lateral portion of the pliers body, the handle is connected to the push rod by means of a connecting element, and the handle can be rotated about the pliers body to cause the push rod to perform extending and retracting movements along the lengthwise direction of the pliers body".
The closest prior art of record are United States Patent Erdmann (US US3785037 A) which discloses a hand tool with pliers like handles and United States Patent Thomas (4,919,017) which discloses a hose clamp tool with handle that can pivoted, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate an upper end of the positioning member is provided with a barb portion, fitting with the lockup piece and a push rod. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 11, 2021